Opinion of the Court
George W. Latimer, Judge:
The accused was convicted of six separate offenses under the Uniform Code of Military Justice, 50 USC § 551, et seq., none of which are material here. He was sentenced to dishonorable discharge, total forfeitures, and confinement at hard labor for three years. Following approval by the convening authority, a board of review in the office of The Judge Advocate General of the Air Force affirmed. Although the board was composed of three members, only two participated in the decision. We granted the petition for review because other cases were pending which involved the same issue, namely, whether a board of review with two members sitting possessed the power to act.
The principles set forth in United States v. Petroff-Tachomakoff, 5 USCMA 824, 19 CMR 120, decided this day, dispose of the only issue involved.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Bros-man concur.